DETAILED ACTION
This office action is in response to amendments filed on 07/20/2021. Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “wherein when a variation in the three-phase drive currents is generated, the set value changing unit is configured to replace the set value of the on-time length of the control pulse set to a said switching element for a phase of the three phases in which the variation in the three-phase drive currents is generated so that the on-time length of the said switching element for the phase in which the variation in the three-phase drive currents is generated becomes the same as on-time lengths of the switching elements for other phases of the three phases.”
	Regarding Claims 2-5 depend on claim 1, therefore are allowable.
	The closest prior art Tsubota US 20070145940 A1 teaches a PWM signal generation of the present invention includes a counter, a compare register, a comparator comparing a compare value of the compare register with a count value of the counter and outputting an identity signal, a PWM signal generation circuit determining a pulse width of a PWM signal according to the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CORTEZ M COOK/Examiner, Art Unit 2846